Title: From Thomas Jefferson to James Mease, 29 June 1801
From: Jefferson, Thomas
To: Mease, James


               
                  Washington June 29. 1801.
               
               Th: Jefferson presents his thanks to Doctr. Mease for the two pamphlets. that part of his proposition which relates to the union of chemistry with domestic arts is very interesting indeed. baking, brewing, wine vinegar, [soap,] butter, cheese, [fixing?] liquors, hatching of eggs with a long train of &c . &c . are subjects of which the chemistry is as little known as it is of more worth in common life than all the residue of that field of that science put together. Dr. Pennington had given us hopes that science could at length be applied to domestic use: but death put off those hopes. Th:J. will be happy to see the school of Philadelphia engaged in what will carry the value of philosophy home to the head & heart of every housekeeper. he prays Doctr. Mease to accept his salutations & respect.
            